Citation Nr: 0202513	
Decision Date: 03/18/02    Archive Date: 03/25/02

DOCKET NO.  00-15 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

Entitlement to service connection for post traumatic stress 
disorder (PTSD).

(The issue of entitlement to service connection for a back 
disorder, to include cervical degenerative disc disease and a 
lumbosacral strain, will be the subject of a decision to be 
issued at a later date.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to 
November 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating action of the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

The Board is undertaking additional development on the claim 
of entitlement to service connection for a back disorder, to 
include cervical degenerative disc disease and a lumbosacral 
strain, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing these issues.


FINDING OF FACT

The veteran has a diagnosis of PTSD due to a documented in-
service stressor. 


CONCLUSION OF LAW

PTSD was incurred during the veteran's active military 
service.  38 U.S.C.A. § 1131, 5103A, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f) (2001); 67 Fed.Reg. 10330-32 
(2002) (to be codified at 38 C.F.R. § 3.304(f)).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran claims that she suffers from PTSD due to a June 
1983 sexual assault.  

Service medical records are negative for complaints or 
treatment pertaining to sexual assault.  There is no 
reference in the veteran's service personnel records of a 
sexual assault.

In a statement submitted in March 1999, the veteran indicated 
that some time between 1982 and 1983, while assigned to 
Infantry Training School at Camp Pendleton, California, she 
was the victim of a sexual assault and abduction.  She later 
testified under oath that as she was walking back to base one 
morning she was forced into a car, sexually assaulted, driven 
to a bridge and dumped off.  She sought help at a nearby 
restaurant.  A Marine picked her up and took her to a nearby 
military aid station.  The San Clemente, California police 
were notified and a report was made.  She reported the 
incident and was taken by Camp Pendleton personnel to a San 
Diego Crisis Center for an evaluation.  Additionally, she 
reported being examined at the base medical facility at Camp 
Pendleton.  She told three individuals in her unit about the 
incident.  

In a follow-up statement in May 1999, the veteran indicated 
that she had no information concerning the addresses or 
whereabouts of the individuals in her unit who had personal 
knowledge of the sexual assault.  Additionally, she reported 
that, on the night of the sexual assault, she was found in 
Sun City, California, treated at a military hospital, 
transported to San Clemente Police Station and then 
transported to Camp Pendleton by the San Clemente police.  

In June 1999, the RO contacted the San Clemente Sheriff 
Department and requested any documentary evidence of the 
sexual assault.  A response issued later that month indicated 
that the reports from 1983, including the case file and all 
investigative materials, were destroyed in 1993.  

The veteran was afforded a VA PTSD examination in August 
1999.  She complained of depression, anxiety, nightmares, 
hallucinations, and memories of a sexual assault incident 
which took place in "1982" when she was accosted and raped.  
She reported that her symptomatology worsened after she 
stopped using drugs and alcohol.  In describing the sexual 
assault, the veteran reported that in 1982, while on the way 
to her military base, she was grabbed and taken by somebody 
in a car, pinned down and raped.  No charges were ever 
pressed.  She stated that she was allowed to see a counselor 
only twice.  The veteran stated that thereafter she abused 
drugs and alcohol.  Following a mental status examination the 
veteran was assessed with substance abuse, mixed type, in 
remission; an adjustment disorder with anxious and depressed 
mood, secondary to physical illness and situational factors; 
and a chronic, recurrent generalized anxiety disorder.  

Entitlement to service connection for PTSD was denied by 
rating decision of September 1999.  

In October 1999, the Orange County Sheriff-Coroner's office 
provided a copy of a master index card, dated June 2, 1983.  
The card listed the veteran's name, address, date of birth, 
and indicated, "V 207 PC Kidnap, 261 PC Rape, Case #83-
1969".  It identified her address as H & S Company, Infantry 
Training School, Camp Pendleton, California. 

The veteran testified at a hearing before the undersigned 
Member of the Board in January 2002.  She stated that an 
unknown assailant sexually assaulted her in June 1983.  At 
that time, she reportedly left a bar between 2:30 and 3:00 
A.M. and was walking back to Camp Pendleton when she was 
abducted, put into a car and sexually assaulted.  Thereafter, 
her assailant threw her from overpass onto a roadway.  She 
reportedly fractured her foot from the fall.  A Marine then 
took her to an infirmary at an unknown military base.  The 
San Clemente Police later picked her up and took her to the 
San Clemente Police Station where a report was filed.  

Subsequent to the videoconference hearing, the veteran 
submitted VA outpatient treatment records for the period from 
August to December 2001, and waived consideration of the 
evidence by the RO.  In one record, a December 2001 
outpatient treatment record, the veteran reported depression 
with disturbed sleep.  She did not want to eat or leave her 
house.  She was anxious and paranoid and thought about PTSD 
symptoms related to a rape in the military.  Objectively, she 
was somewhat anxious and depressed.  Her memory was intact, 
but she was noted to be somewhat suspicious and paranoid.  
She was diagnosed with recurrent major depression with mild 
psychotic features; a nonspecific anxiety disorder; and 
chronic post traumatic stress disorder, related to a rape in 
the military.  

II.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131.  When a disability is not 
initially manifested during service or within an applicable 
presumptive period, service connection may nevertheless be 
established by evidence demonstrating that the disability was 
in fact incurred or aggravated during the veteran's service.  
38 C.F.R. § 3.303(d).

The adjudication of a claim of entitlement to service 
connection for post-traumatic stress disorder requires an 
evaluation of the evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
appellant served, the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154; 38 
C.F.R. § 3.304(f).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  If a 
claimant did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and testimony must be 
corroborated by credible supporting evidence.  Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).  Corroborating evidence 
is not limited to service department records.  67 Fed.Reg. 
10330-32 (2002) (to be codified at 38 C.F.R. § 3.304(f)).

As the Federal Register citation indicates there has been a 
change in the law during the course of the appeal.  On March 
7, 2002, 38 C.F.R. § 3.304(f)(3) became effective.  38 C.F.R. 
§ 3.304(f)(3) provides that if a post traumatic stress 
disorder claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing her the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.

In this case, the veteran contends that she reported the in-
service sexual assault, however, there is no record of such 
in her service personnel file.  Additionally, she reportedly 
received medical treatment in service as a result of the 
sexual assault and the fall from the overpass, however, again 
no evidence can be found of such treatment in her service 
medical records.  Furthermore, any records held by the San 
Clemente Police Department that could further substantiate 
the happening of the sexual assault were destroyed in 1993.  
Finally, the VA PTSD examination of August 1999 did not 
diagnose the veteran with PTSD, but rather she was diagnosed 
with substance abuse, adjustment disorder, and anxiety 
disorder.  

However, even though there is evidence against her claim of 
entitlement to service connection, there is competent 
corroborating evidence in support of her claim.  In this 
regard, there is competent medical evidence of a current 
diagnosis of PTSD.  That diagnosis has been related to a 
sexual assault during service.  Furthermore, while records 
detailing the sexual assault held by the San Clemente 
Sheriff's Department have been destroyed, the Orange County 
Sheriff's Department did preserve a master index card which 
lists the veteran's name, address, date of birth and 
indicated "kidnap" and "rape."  (San Clemente is located 
within Orange County, California.)  The Board finds that such 
index card is contemporaneous evidence that the sexual 
assault occurred in June of 1983 and further corroborates the 
veteran's testimonial evidence in support of her claim.  

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); 38 
C.F.R. § 3.102.

Accordingly, following a careful consideration of the 
evidence, the Board finds that the stressor described by the 
veteran occurred in service.  The diagnosis of PTSD is based 
on this stressor and thus, service connection for PTSD is 
warranted.  

In reaching this decision the Board acknowledges that the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was enacted during the pendency of the 
appellant's appeal of this issue.  In light of the grant of 
service connection for PTSD, however, any failure to assist 
or notify the veteran with respect to this claim is harmless. 


ORDER

Service connection for post traumatic stress disorder is 
granted. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

